Citation Nr: 1413010	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  11-02 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to death benefits administered by the Department of Veterans Affairs (VA).


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The appellant claims as the surviving spouse of a veteran of the Armed Forces of the Philippines.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the VA Regional Office (RO) in Manila, Philippines.  The Board notes that the RO has previously raised the issue regarding the timeliness of the appeal as it found that the appellant had not timely perfected her appeal by submitting a VA Form 9 within the prescribed timeline.  However, it is evident that the RO has retroactively accepted a former statement in lieu of a VA Form 9, thus waiving objection to timeliness.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  This appeal is properly before the Board at this juncture.

A review of the Virtual VA paperless claims processing system reveals documents that are not pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the appellant's claim for VA benefits, primarily for the purposes of obtaining service verification from the National Personnel Records Center (NPRC).  

The February 2010 denial of the appellant's application for death benefits was based upon a finding that her spouse did not have the requisite military service to be eligible for VA benefits by law.  Such a finding relied upon the March 2002 and July 2002 negative responses from the NPRC in response to the RO's request for verification of her late husband's service.  However, both requests for verification listed that the separation date from active duty was April 15, 1946, which was the date provided on his VA Form 21-516 claim for VA compensation filed during his lifetime.  The Board notes that the April 15, 1946 date was listed in connection with a date range provided for dates of treatment in service.  See Affidavit for Philippine Army Personnel.  The discharge date is actually listed as May 8, 1946 on the Certification dated September 1998 from the Office of the Adjutant General, Armed Forces of the Philippines.  Also, the Filipino veteran indicated that he was discharged from service on May 8, 1946 in a September 2001 statement. 

In an October 2001 letter, the RO acknowledged that the Filipino veteran's discharge date was May 8, 1946, and that a request was fielded to the U.S. Department of Army to verify such service, but the record does not show that the proper service department conducted a search based upon that date of separation.  Thus, upon remand, the Board requests that the RO consider the discharge date of May 8, 1946 and conduct the proper development with the service department in light of the discrepancy.

Accordingly, the case is REMANDED for the following action:

1. The RO should issue a new Request for Information which includes the corrected discharge date for verification - May 8, 1946.  Once a response from the service department is received, it should be associated with the claims folder. The RO is also free to proceed with any other necessary development with respect to verification of the appellant's service.

2. After completing all indicated development, the RO should readjudicate the claim in light of all the evidence of record, to include the evidence submitted after the issuance of the August 2010 Statement of the Case.  If any benefit sought on appeal remains denied, the appellant should be furnished with a fully responsive Supplemental Statement of the Case. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


